                      Case
                   Case    20-2744, Document
                        3:19-cv-01951-MPS    48, 09/23/2020,
                                          Document           2936503,
                                                      60 Filed 09/23/20Page1
                                                                         Pageof11of 1
                                                                                                      D. Conn.
                                                                                                    19-cv-1951
                                                                                                       Shea, J.

                                 United States Court of Appeals
                                                       FOR THE
                                               SECOND CIRCUIT
                                               _________________

                     At a stated term of the United States Court of Appeals for the Second
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
        in the City of New York, on the 23rd day of September, two thousand twenty.

        Present:
                       John M. Walker, Jr.,
                       Guido Calabresi,
                       Susan L. Carney,
                             Circuit Judges.

        Hartford Courant Company, LLC,

                                       Plaintiff-Appellee,

                       v.                                                             20-2744

        Patrick L. Carroll, III, in his Official Capacity as Chief Court
        Administrator of the Connecticut Superior Court, et al.,

                                       Defendants-Appellants.


                Defendant-Appellants move for an order staying enforcement of the preliminary injunction
        issued by the District Court on July 24, 2020, and for a stay of any further proceedings in the
        District Court during the pendency of this appeal. Plaintiff-Appellee opposes the motion. Upon
        due consideration, it is hereby ORDERED that the motion is GRANTED and enforcement of the
        preliminary injunction is STAYED. Appellants have made the requisite showing that they are
        entitled to a stay. See In re World Trade Ctr. Disaster Site Litig., 503 F.3d 167, 170 (2d Cir. 2007).

                It is further ORDERED that related proceedings in the District Court shall be stayed during
        the pendency of this appeal, which shall be considered on an expedited basis, as follows.
        Defendants-Appellants’ briefs shall be filed on or before October 13, 2020; Plaintiff-Appellee’s
        brief shall be filed on or before November 3, 2020; and Defendants-Appellants’ reply brief, if any,
        shall be filed on or before November 10, 2020.

               The Clerk is directed to place this case on the first available calendar.

                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk of Court




CERTIFIED COPY ISSUED ON SEPTEMBER 23, 2020
